Citation Nr: 0126336	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  98-15 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for maxillary 
sinusitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
scar over the eye in the right frontal region.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service in the Army from February 1969 
to January 1971, including a tour in Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision issued by the San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to increased evaluations for the veteran's service-connected 
sinus and scar disabilities and which denied the reopening of 
the veteran's claim for service connection for a psychiatric 
condition. 

The Board notes that the veteran submitted a written 
statement in August 1999 in which he requested service 
connection for scars of the nose and face pursuant to the 
provisions of 38 U.S.C.A. § 1151.  This matter is referred to 
the RO for appropriate action.


REMAND

In January 1999, the veteran requested and was afforded a 
personal hearing before a hearing officer at the RO.  
Subsequently, in August 1999, the veteran requested another 
personal hearing at the RO before a hearing officer.  No such 
hearing was ever scheduled.  Also, in a letter dated in July 
2001, the veteran's representative requested that this matter 
be remanded to the RO for the veteran to be afforded said 
personal hearing.  A hearing on appeal must be granted when, 
as in this case, an appellant expresses a desire for a 
hearing. 38 C.F.R. § 20.700(a). 

In addition, it is crucial to note that there has been a 
recent significant change in the law during the pendency of 
this appeal involving notice and duty to assist provisions 
that could be applicable to the veteran's claims.  Because of 
this change in the law, the RO should review the case for 
compliance with any notice and duty to assist provisions 
contained in the new law that might be applicable to any of 
the appellant's claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Furthermore, VA has recently promulgated regulations 
implementing the VCAA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that "[a] medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim[.]"  
66 Fed. Reg. 45631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)(i)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Review of the evidence of record reveals that the veteran has 
been in receipt of medical treatment for his sinus and 
psychiatric conditions.  The RO should obtain the medical 
records relating to such treatment from both VA and private 
providers.  These records should be associated with the 
claims file.

The Board notes that the veteran was last afforded a VA scar 
examination in January 1998.  The report of this examination 
includes several responses to questions that are not listed 
in the examination report.  The examiner's responses are of 
no use to the Board without these questions.  Therefore the 
veteran should be scheduled for another examination.

The veteran was last afforded a VA sinus examination in 
February 1999.  Since the data will shortly be more than 
three years old, the veteran should be afforded another sinus 
examination.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the appellant's 
relevant medical treatment records for a 
maxillary sinus disorder and/or the scar 
over the right frontal area above his 
right eye from any VA facility, private 
doctor and/or hospital identified by the 
veteran, to the extent not already on 
file.  The veteran should provide 
assistance as needed to obtain these 
records which should be associated with 
the claims file.  All record obtained 
should be associated with the claims 
folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his disability from maxillary 
sinusitis.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should comment on 
the frequency and severity of the 
veteran's sinusitis in terms of number of 
incapacitating episodes per year; the 
need or lack of need for prolonged us of 
antibiotic treatment, and; whether the 
veteran has associated symptoms such as 
headaches, pain, purulent discharge, or 
crusting.  All indicated tests and 
diagnostic studies should be performed.  

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his disability from the scar over the 
right frontal area above his right eye.  
The claims folder should be made 
available to and reviewed by the 
examiner.  The examiner should describe 
the scar in detail and express an opinion 
whether the scar is adherent, tender, 
painful and/or disfiguring.  Any loss of 
function due to the scar should be 
described in detail.  If the scar is 
disfiguring, the examiner should 
characterize any disfigurement as slight, 
moderate, or severe.  If necessary, 
photographs should be taken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) is fully complied with 
and satisfied.

5.  The RO should schedule the veteran 
for a personal hearing in accordance with 
applicable procedures.  Also, if the 
veteran wishes to withdraw his hearing 
request at any time prior to the hearing 
being conducted, he should so inform the 
RO in writing.

6.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to each 
of the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. HANNAN 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


